DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 16198779.7, filed on 11/15/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/08/2019 and 01/12/2020 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
[Page 3, Line 7]: As written it reads “feedback parameter for controlling (actuating) an electroactive material actuatorin such a way”, however in order to correct the typo is should read “feedback parameter for controlling (actuating) an electroactive material actuator in such a way”.
[Page 10, Line 10-11]: As written it reads “They preferably are individually controllable (can be independently actuates)”, however this sentence is missing a period (“.”) at the end.
[Page 10, Lines 13-14]: As written it reads “The feedback from each of the actuators then preferably comes form a portion of the window […]”, however to correct the typo it should read “The feedback from each of the actuators then preferably comes from
[Page 14, Line 11]: As written it includes the acronym “PDMS”, however this is the first indication of this term, therefore, to provide clarity, the term should be spelled out.
[Page 17, Line 16]: As written it includes the acronym “PVDF”, however this is the first indication of this term, therefore, to provide clarity, the term should be spelled out. The examiner notes that this term is defined on page 18 (i.e. polyvinylidene fluoride) and recommends including this term on page 17, line 16.
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities: 
	In regard to claim 10, the claim reads “wherein the ultrasound device further comprisises a second electrode arrangement coupled to the second elastomer layer”, however in order to correct the typo it should read “wherein the ultrasound device further comprises  a second electrode arrangement coupled to the second elastomer layer”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8, 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over van den Ende et al. US 20170347957 A1 “van den Ende” and further in view of Li et al. US 20140265728 A1 “Li”.
In regard to claim 1, van den Ende teaches “An ultrasound device comprising: a transducer arrangement” [0103, FIG. 4]; “a first electrode arrangement […], wherein the first electrode arrangement is arranged to enable measurement of the pressure-sensitive conductivity” [0083, FIG. 2a, 0106, 0086, FIG. 4, 0089]; “a first electroactive material actuator arranged to bias the transducer arrangement […]” [0098]; and “a controller circuit arranged to control for controlling the first electroactive material actuator in dependence on the measured pressure-sensitive conductivity” [0061].
In regard to an ultrasound device comprising a transducer arrangement, van den Ende discloses “FIG. 4 shows an example, in which the pressure of contact between the physiological parameter sensor 3 and the user’s body 2 is controlled. In this example, the physiological parameter sensor 3 is an ultrasound sensor. […] The sensor element 12 is a sensor for measuring a physiological parameter, for example a transducer for making ultrasound measurements” [0103]. Since the system includes a sensor element 12 that can be a transducer for making ultrasound measurements, under broadest reasonable interpretation, the device in FIG. 4 constitutes an ultrasound device that comprises a transducer arrangement (i.e. the sensor element 12).

In regard to the first electrode arrangement being arranged to enable measurement of the pressure-sensitive conductivity, van den Ende discloses “The feedback sensor 7 is arranged to measure the pressure of contact between the sensor element 12 and the user’s body 2 in use” [0106]. In this case, since the feedback sensor 7 is capable of measuring the pressure of contact between the sensor element 12 and the user’s body, under broadest reasonable interpretation, the feedback sensor 7 is capable of measuring pressure-sensitive conductivity. Furthermore, van den Ende discloses “A voltage is used to cause the electroactive polymer layer 10 to change shape, for example to curve or bow” [0086]. As shown in FIG. 4, “the actuator 5 is arranged such that when the signal from the controller 9 causes the actuator 5 to bow, the actuator 5 presses down on a portion of the physiological parameter sensor 3 and pushes it towards the user’s body” [0089]. Since the actuator can bow and cause the parameter sensor 3 to push toward the user’s body, the electroactive polymer layer 10 (i.e. surrounded by the electrodes 11 and 13) can bow and the device of FIG. 4 includes a feedback sensor 7 that is capable of measuring pressure-sensitive conductivity, under broadest reasonable interpretation, the first electrode arrangement (i.e. electrodes 11 and 13) can be arranged to enable measurement of the pressure-sensitive conductivity with the feedback sensor 7.
In regard to a first electroactive material actuator arranged to bias the transducer arrangement, van den Ende discloses “The apparatus includes an actuator 5 which is of electroactive polymer material and is arranged with respect to the physiological parameter sensor 3 in such a way that adjustment of the position of the actuator results in a change in the distance between the sensor element 12 and the 
In regard to a controller circuit arranged to control for controlling the first electroactive material actuator in dependence on the measured pressure-sensitive conductivity, van den Ende discloses “a controller 9 configured to process measurements of the feedback sensor 7 and to adjust the position of the actuator 5 based on information from the feedback sensor 7” [0061]. As established previously, the feedback sensor 7 is capable of measuring pressure-sensitive conductivity that arises as a result of pressure being exerted between the sensor elements 12 and the user’s body. Since the controller 9 can utilize the measurement of the feedback sensor 7 to adjust the actuator 5, under broadest reasonable interpretation, the controller 9 constitutes a controller circuit which is capable of controlling the first electroactive material actuator (i.e. actuator 5) depending on the measured pressure-sensitive conductivity from the feedback sensor 7.
van den Ende does not teach “an acoustically transmissive window disposed over the transducer arrangement, wherein the acoustically transmissive window comprises a first elastomer layer”; “wherein the first elastomer layer has conductive particles dispersed in an elastomer material”; “wherein the first elastomer layer has a pressure-sensitive conductivity”, that the first electrode arrangement is “coupled to the first elastomer layer”; or that the transducer arrangement is biased “towards the transmissive window”.
Li teaches “an acoustically transmissive window disposed over the transducer arrangement, wherein the acoustically transmissive window comprises a first elastomer layer” [0028, FIG. 4A, FIG. 4B]; 
In regard to an acoustically transmissive window disposed over the transducer arrangement, Li discloses “Referring to FIGS. 4A and 4B together, the transducer stack 400 includes a first layer 420 between the transducer 201 and the second layer 224. As shown in FIG. 4A, the first layer 420 can have top surface underlying a bottom surface of the second layer 224 (e.g., an acoustic lens or window). The first layer can also have a bottom surface overlying a top surface (e.g., the membrane 108 and/or the top electrode 104 of FIG. 1) of the transducer 201” [0028]. As shown in FIG. 4A, the second layer 224, is positioned above the first layer 420 (i.e. the first elastomer layer) which in turn is above the transducer 201. Since the second layer 224 acts as an acoustic lens or window, under broadest reasonable interpretation the second layer 224 in combination with the first layer 420 constitutes an acoustically transmissive window that is disposed over the transducer arrangement.
In regard to the acoustically transmissive window comprising a first elastomer layer, Li discloses “The first layer 420 can be a matching layer configured for use with ultrasound having a matrix material 427 doped or filled with a first set of particles 428 (hereinafter “first particles”) and a second set of particles 429 (hereinafter “second particles”). For example, in some embodiments, the matrix material 427 can be made of a compliant material (e.g. PDMS-type silicone, an elastomer, a fluid, and/or any suitable low-stiffness material having a relatively low Young’s Modulus (e.g., less than 100 MPa)), and the transducer 201 can be configured as a CMUT transducer as described with reference to FIG. 1” [0028]. Since the first layer 420 includes a matrix material 427 that can be made of a compliant material such as an elastomer, under broadest reasonable interpretation the first layer 420 constitutes a first elastomer layer. 

In regard to the first elastomer layer has a pressure-sensitive conductivity, Li discloses “Accordingly, placing the first layer 220 (e.g. a layer made from a compliant material) between the transducer 201 and the second layer 224 can allow movement of the membrane 108 while also improving an acoustic impedance match therebetween” [0022]. In this case, in order for the first layer (i.e. the first elastomer layer) to allow for movement of the membrane 108, under broadest reasonable interpretation, the first elastomer layer has to have pressure-sensitive conductivity. Furthermore, when the first elastomer layer is used in combination the feedback sensor 7, the pressure-sensitive conductivity can be measured.
In regard to the first electrode arrangement is coupled to the first elastomer layer, Li discloses “The top electrode 104 is coupled to or otherwise adjacent to a membrane 108. As explained in further 
In regard to the transducer arrangement being biased towards the transmissive window, Li discloses “As shown in FIG. 4A, the first layer 420 can have top surface underlying a bottom surface of the second layer 224 (e.g., an acoustic lens or window). The first layer can also have a bottom surface overlying a top surface (e.g., the membrane 108 and/or the top electrode 104 of FIG. 1) of the transducer 201” [0028]. In this case, the second layer 224 comes in contact with the skin to “transmit one or more acoustic pulses into the body from a transducer” [0003]. Since the transducer arrangement (i.e. transducer 201) is located below the second layer 224 (i.e. the acoustically transmissive window), under broadest reasonable interpretation, the actuator of van den Ende can bias the transducer arrangement towards the transmissive window of Li.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ultrasound device of van den Ende so as to include the acoustically transmissive window of Li in order to allow coupling to be made with the skin such that the transducer arrangement can transmit and receive ultrasonic signals. When an acoustically transmissive window is present, the acoustic impedance of the tissue can be matched thereby making it easier for ultrasound signals to propagate into tissue. Furthermore, an acoustically transmissive window protects the transducer arrangement from damage. Combining the prior art elements according to known techniques would yield the 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, van den Ende teaches “3wherein the body is arranged to be exposed to the ultrasound waves produced by the ultrasound device” [0094, 0103, FIG. 4].
In regard to the body being arranged to be exposed to the ultrasound waves produced by the ultrasound device, van den Ende discloses “The physiological parameter sensor 3 is adapted to be attached to a body part of a user. For example, the physiological parameter sensor may be attached to the user’s arm using a strap 4” [0094]. Furthermore, van den Ende discloses “FIG. 4 shows an example, in which the pressure of contact between the physiological parameter sensor 3 and the user's body 2 is controlled. In this example, the physiological parameter sensor 3 is an ultrasound sensor” [0103]. Since the physiological parameter sensor 3 is adapted to be attached to the body of a user and the physiological parameter sensor 3 can be an ultrasound sensor, under broadest reasonable interpretation, the body can be arranged to be exposed to the ultrasound waves produced by the ultrasound device (i.e. the ultrasound sensor).
van den Ende does not teach “wherein the first elastomer layer has an acoustic impedance that is matched to the acoustic impedance of a body”.
Li teaches “wherein the first elastomer layer has an acoustic impedance that is matched to the acoustic impedance of a body” [Claim 11, 0029].
In regard to the first elastomer layer has an acoustic impedance that is matched to the acoustic impedance of a body, Li discloses “wherein the first plurality of micron-sized particles are selected based on a desired acoustic impedance of the composite material” [Claim 11]. In this case, the micron-sized particles are located within the first elastomer layer (i.e. the composite material). Furthermore, Li discloses “the first particles 428 and/or the second particles 429 can be separately selected based on 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ultrasound device of van den Ende so as to include the first elastomer layer having an acoustic impedance that is matched to the acoustic impedance of the body as disclosed in Li in order to allow coupling to be made with the skin such that the transducer arrangement can transmit and receive ultrasonic signals. When an acoustically transmissive window has the same acoustic impedance and that of the tissue, ultrasound signals can propagate into tissue more easily. By having the acoustic impedance match between the first elastomer layer and the body, there is less chance that the ultrasound signal will be deflected away from the tissue. Combining the prior art elements according to known techniques would yield the predictable result of allowing for easier transmission of ultrasonic signals to the body.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, van den Ende does not teach “wherein the conductive particles comprise at least one of carbon particles, carbon composite particles, ceramic particles, metal particles, metal alloy particles, composite metal particles and conductive metal oxide particles”.
Li teaches “wherein the conductive particles comprise at least one of carbon particles, carbon composite particles, ceramic particles, metal particles, metal alloy particles, composite metal particles and conductive metal oxide particles” [0029].
In regard to the conductive particles comprising at least one of carbon particles, carbon composite particles, ceramic particles, metal particles, metal alloy particles, composite metal particles and conductive metal oxide particles, Li discloses “The first particles 428 and/or the second particles 429 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ultrasound device of van den Ende so as to include the first elastomer layer having conductive particles as disclosed in Li in order to allow ultrasound signals to propagate into tissue more easily. By having a first elastomer layer with conductive particles, the ultrasound signal from the transducer element can be directed to the body with less scattering of the signal. Combining the prior art elements according to known techniques would yield the predictable result of allowing for easier transmission of ultrasonic signals to the body.
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, van den Ende teaches “wherein the […] is sandwiched in between the first electrode arrangement” [0083, FIG. 2a].

van den Ende does not explicitly teach the “first elastomer layer”.
Li teaches the “first elastomer layer” [0028].
In regard to the first elastomer layer, Li discloses “The first layer 420 can be a matching layer configured for use with ultrasound having a matrix material 427 doped or filled with a first set of particles 428 (hereinafter “first particles”) and a second set of particles 429 (hereinafter “second particles”). For example, in some embodiments, the matrix material 427 can be made of a compliant material (e.g. PDMS-type silicone, an elastomer, a fluid, and/or any suitable low-stiffness material having a relatively low Young’s Modulus (e.g., less than 100 MPa)), and the transducer 201 can be configured as a CMUT transducer as described with reference to FIG. 1” [0028]. Since the first layer 420 includes a matrix material 427 that can be made of a compliant material such as an elastomer, under broadest reasonable interpretation the first layer 420 constitutes a first elastomer layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ultrasound device of van den Ende so as to include the first elastomer layer of Li in order to allow the transducer arrangement to allow for the reception of ultrasound signals and the reception of measurements by the electrodes. When the first elastomer layer is sandwiched between the first electrode arrangement, ultrasound signals can be obtained by the transducer arrangement beneath the first elastomer layer and the pressure-sensitive conductivity can be detected with the electrodes at the same or similar time periods. Combining the prior art elements according to known techniques would 
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, van den Ende does not teach “wherein the acoustically transmissive window comprises a second elastomer layer, wherein the second elastomer layer has having conductive particles dispersed therein, wherein the second elastomer layer has a temperature-sensitive conductivity, wherein the ultrasound device further comprises a second electrode arrangement coupled to the second elastomer layer, wherein the second elastomer layer is arranged to measure the
Li teaches “wherein the acoustically transmissive window comprises a second elastomer layer” [0028, 0019], “wherein the second elastomer layer has having conductive particles dispersed therein” [0028, 0029, 0023], “wherein the second elastomer layer has a temperature-sensitive conductivity” [0019]; “wherein the ultrasound device further comprises a second electrode arrangement coupled to the second elastomer layer” [0014, 0028]; and “wherein the second elastomer layer is arranged to measure temperature-sensitive conductivity” [0019]. 
In regard to the acoustically transmissive window comprising a second elastomer layer, Li discloses “Referring to FIGS. 4A and 4B together, the transducer stack 400 includes a first layer 420 between the transducer 201 and the second layer 224. As shown in FIG. 4A, the first layer 420 can have top surface underlying a bottom surface of the second layer 224 (e.g., an acoustic lens or window)” [0028]. As stated previously, the second layer 224 in combination the first layer 420 (i.e. the first elastomer layer), constitutes an acoustically transmissive window. Furthermore, in regard to the second layer being an elastomer layer, Lin discloses “The second layer 224 may be made from any lens material known in the art suitable for use with ultrasonic imaging such as, for example, a plastic, a plastic composite, a polymer, etc. In some embodiments, for example, the second layer 224 may be made from 
In regard to the second elastomer layer having conductive particles dispersed therein, Li discloses “The first layer 420 can be a matching layer configured for use with ultrasound having a matrix material 427 doped or filled with a first set of particles 428 (hereinafter "first particles") and a second set of particles 429 (hereinafter "second particles")” [0028] and “the first particles 428 and/or the second particles 429 can be separately selected based on desired operating parameters (acoustic impedance, acoustic attenuation, electrical conductivity, density etc.) of the first layer 420. In some embodiments, for example, the first particles 428 may comprise micron-sized particles (e.g., greater than or equal to one micron) of a suitable first metal (e.g., tungsten, gold, platinum, alloys thereof, and/or a mixture thereof) and the second particles 429 may comprise nano-sized particles (e.g., less than one micron) of the first metal or a suitable second metal (e.g., tungsten, gold, platinum, etc.)” [0029]. Therefore, the elastomer layer can include conductive particles dispersed therein. Furthermore, Li discloses “The first layer 220 can comprise for example, water or any other suitable liquid having an acoustic impedance that is relatively similar to the acoustic impedance of the second layer 224” [0023] and “the first layer 220 can be made from for example, any material suitable for matching layers known in the art, such as for example, an elastomer, a gel, a polymerized material, etc.” [0018]. Therefore, the first layer 220 constitutes a first elastomer layer. In this case, in order for the first layer 220 (i.e. the first elastomer layer) and the second layer 224 (i.e. the second elastomer layer) to have a similar acoustic impedances, under broadest reasonable interpretation, the layers have to contain similar structures. Therefore, the second elastomer layer, under broadest reasonable interpretation, can be configured such that is has conductive particles dispersed therein.

In regard to the second elastomer layer has a temperature-sensitive conductivity and measuring temperature-sensitive conductivity, Li discloses “As those of ordinary skill in the art will appreciate, the second layer 224 can be a low acoustic loss, durable layer and can robustly protect the transducer 201 from impacts and/or exposure to contaminants while also protecting a subject (e.g., a human patient, a small animal, etc.) from excessive heat and/or charge produced by the transducer 201. […] the second layer 224 may be made from a thermoset cross-linked styrene copolymer (e.g., Rexolite) and/or polymethylpentene (e.g., TPX)” [0019]. In this case, in order for the second layer 224 (i.e. the second elastomer layer) to protect a subject from excessive heat, under broadest reasonable interpretation, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound device of van den Ende so as to include a second elastomer layer as disclosed in Li in order to reduce the acoustic loss and protect the transducer from impacts and or exposure to contaminant while also protecting the subject from excessive heat and/or charge produced by the transducer [Li: 0019]. Combining the prior art elements according to known techniques would yield the predictable result of protecting the transducer arrangement of van den Ende and the subject being examined.
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of van den Ende. Likewise, van den Ende teaches “wherein the controller circuit is arranged to operate the first electroactive material actuator for pressure sensing” [0061, 0062].
In regard to the controller circuit being arranged to operate the first electroactive material actuator for pressure sensing, van den Ende discloses “The invention provides an apparatus 1 including a physiological parameter sensor 3 adapted to be worn by a subject; an actuator 5, comprising an electroactive polymer material, for adjusting the position of the physiological parameter sensor 3 relative to the subject 2; a feedback sensor 7 for measuring movement of the physiological parameter sensor relative to the subject and a controller 9 configured to process measurements of the feedback sensor 7 and to adjust the position of the actuator 5 based on information from the feedback sensor 7” [0061]. Since the actuator 5 comprises an electroactive polymer material, under broadest reasonable interpretation the actuator 5 constitutes a first electroactive material actuator. Additionally, since the controller 9 can process the measurements of the feedback sensor 7 in order to adjust the position of 
In regard to pressure sensing, van den Ende discloses “the feedback sensor may be a pressure sensor, arranged to measure the contact pressure between the physiological parameter sensor 3 and the user’s body, since a change in the contact pressure indicated that the relative position of the physiological parameter sensor and the body has changed” [0062]. In this case, a pressure sensor is capable of performing pressure sensing within the system. Therefore, the controller 9 can be arranged to operate the first electroactive material actuator for pressure sensing.
In regard to claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, van den Ende teaches “3wherein the body is arranged to be exposed to […] of the transducer arrangement” [0094, 0103, FIG. 4].
In regard to the body being arranged to be exposed to the ultrasound waves produced by the ultrasound device, van den Ende discloses “The physiological parameter sensor 3 is adapted to be attached to a body part of a user. For example, the physiological parameter sensor may be attached to the user’s arm using a strap 4” [0094]. Furthermore, van den Ende discloses “FIG. 4 shows an example, in which the pressure of contact between the physiological parameter sensor 3 and the user's body 2 is controlled. In this example, the physiological parameter sensor 3 is an ultrasound sensor” [0103]. In this case, the ultrasound sensor constitutes a transducer arrangement. Since the physiological parameter sensor 3 is adapted to be attached to the body of a user and the physiological parameter sensor 3 can be an ultrasound sensor, under broadest reasonable interpretation, the body can be arranged to be exposed to the ultrasound waves produced by the ultrasound device (i.e. the ultrasound sensor).
van den Ende does not teach “wherein the first elastomer layer has an acoustic impedance that is matched to the acoustic impedance of a body” or “the acoustic impedance of the transducer arrangement”.

In regard to the first elastomer layer has an acoustic impedance that is matched to the acoustic impedance of a body, Li discloses “wherein the first plurality of micron-sized particles are selected based on a desired acoustic impedance of the composite material” [Claim 11]. In this case, the micron-sized particles are located within the first elastomer layer (i.e. the composite material). Furthermore, Li discloses “the first particles 428 and/or the second particles 429 can be separately selected based on desired operating parameters (acoustic impedance, acoustic attenuation, electrical conductivity, density etc.) of the first layer 420” [0029]. Since the plurality of first and second particles can be selected based on the desired acoustic impedance of the composite material (i.e. the first elastomer layer), under broadest reasonable interpretation, the first elastomer layer can have an acoustic impedance that is matched to the acoustic impedance of a body being examined. 
In regard to the acoustic impedance of the transducer arrangement, Li discloses “As those of ordinary skill in the art will appreciate, the textured surface 325 can reduce acoustic impedance mismatches in the transducer stack 300 by providing a graduated interface between the first layer 320 and the second layer 324” [0026]. Since the textured surface can reduce acoustic impedance mismatches in the transducer stack (i.e. the transducer arrangement), under broadest reasonable interpretation, the transducer arrangement is associated with an acoustic impedance which influences the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ultrasound device of van den Ende so as to include the first elastomer layer having an acoustic impedance that is matched to the acoustic impedance of the body as disclosed in Li in order to allow coupling to be made with the skin such that the transducer arrangement can transmit and receive .
Claims 3-4, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over van den Ende et al. US 20170347957 A1 “van den Ende” and Li et al. US 20140265728 A1 “Li” as applied to claims 1-2, 6, 8, 10-11 and 15 above and further in view of Beckers et al. US 20180065148 A1 “Beckers”.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Li teaches “the first elastomer layer” [0028].
In regard to the first elastomer layer, Li discloses “The first layer 420 can be a matching layer configured for use with ultrasound having a matrix material 427 doped or filled with a first set of particles 428 (hereinafter “first particles”) and a second set of particles 429 (hereinafter “second particles”). For example, in some embodiments, the matrix material 427 can be made of a compliant material (e.g. PDMS-type silicone, an elastomer, a fluid, and/or any suitable low-stiffness material having a relatively low Young’s Modulus (e.g., less than 100 MPa)), and the transducer 201 can be configured as a CMUT transducer as described with reference to FIG. 1” [0028]. Since the first layer 420 includes a matrix material 427 that can be made of a compliant material such as an elastomer, under broadest reasonable interpretation the first layer 420 constitutes a first elastomer layer. 
The combination of van den Ende and Li does not teach “wherein the acoustic impedance of the first elastomer layer is in the range of 1.3-3.0 MRayls”.
Beckers teaches “wherein the acoustic impedance of the first elastomer layer is in the range of 1.3-3.0 MRayls” [0031, 0011].
3 and an acoustic impedance equal or above 1.4 MRayl” [0031]. Furthermore, Beckers discloses that “The introduction of the particles embedded into this polymeric material provides a possibility of increasing a total impedance of the acoustic layer bringing it closer to an ultrasonicated tissue impedance value of about 1.6 MRayl” [0011]. In this case, the first layer constitutes a first elastomer layer since it includes a polymeric material containing a thermoset elastomer. Additionally, since the acoustic impedance of the first layer can be equal to or above MRayl and the introduction of particles to the layer can increase the impedance value to about 1.6 MRayl, under broadest reasonable interpretation, the acoustic impedance of the first elastomer layer can be within the range of 1.3-3.0 MRayls.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of van den Ende and Li so as to include the first elastomer layer having an acoustic impedance within the range of 1.3-3.0 MRayls as disclosed in Beckers in order to allow coupling to be made with the skin such that the transducer arrangement can transmit and receive ultrasonic signals. When an acoustically transmissive window has the same acoustic impedance and that of the tissue, ultrasound signals can propagate into tissue more easily. By having the acoustic impedance of the first elastomer layer be within the range specified in the claim, there is less chance that the ultrasound signal will be deflected away from the tissue. Combining the prior art elements according to known techniques would yield the predictable results of allowing for easier transmission of ultrasonic signals to the body.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, van den Ende teaches “wherein the transducer arrangement is adapted to generate ultrasound waves having a minimum wavelength in a body to be exposed to the ultrasound waves” [0103].
In regard to the transducer arrangement being adapted to generate ultrasound waves having a minimum wavelength in a body to be exposed to the ultrasound waves, van den Ende discloses “FIG. 4 shows an example, in which the pressure of contact between the physiological parameter sensor 3 and the user’s body 2 is controlled. In this example, the physiological parameter sensor 3 is an ultrasound sensor. […] The sensor element 12 is a sensor for measuring a physiological parameter, for example a transducer for making ultrasound measurements” [0103]. In order to make ultrasound measurements within a user’s body, ultrasound waves having a minimum wavelength have to be generated in order to expose the body to ultrasound waves. Since the sensor element 12 is a transducer (i.e. a transducer arrangement) for making ultrasound measurements, under broadest reasonable interpretation, the transducer arrangement has to be adapted to generate ultrasound waves having a minimum wavelength in a body to be exposed to the ultrasound waves.
van den Ende does not teach that “the conductive particles having a maximum diameter of less than 10% of the minimum wavelength”.
Li teaches the “conductive particles” [0029].
In regard to the conductive particles, Li discloses “The first particles 428 and/or the second particles 429 can be separately selected based on desired operating parameters (acoustic impedance, acoustic attenuation, electrical conductivity, density etc.) of the first layer 420. In some embodiments, for example, the first particles 428 may comprise micron-sized particles (e.g., greater than or equal to one micron) of a suitable first metal (e.g., tungsten, gold, platinum, alloys thereof, and/or a mixture thereof) and the second particles 429 may comprise nano-sized particles (e.g., less than one micron) of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ultrasound device of van den Ende so as to include the first elastomer layer with conductive particles as disclosed in Li in order to allow coupling to be made with the skin such that the transducer arrangement can transmit and receive ultrasonic signals. When an acoustically transmissive window includes conductive particles, the ultrasound signals can propagate through the elastomer layer more easily. This is due to the acoustic impedance of the tissue can be matched with the acoustic impedance of the first elastomer layer. Combining the prior art elements according to known techniques would yield the predictable result allowing for easier transmission of ultrasonic signals to the body.
The combination of van den Ende and Li does not teach the particles “having a maximum diameter of less than 10% of the minimum wavelength”.
Beckers teaches the particles “having a maximum diameter of less than 10% of the minimum wavelength” [0077].
In regard to the particles having a maximum diameter of less than 10% of the minimum wavelength, Beckers discloses “To have a better control over the attenuation properties of the first layer 47 the insulating particles may have an average size smaller than one tens of an acoustic wavelength. Preferably the average size of the particles is lower than one tens of the acoustic wavelength of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of van den Ende and Li so as to include the particles having a maximum diameter of less than 10% of the minimum wavelength as disclosed in Beckers in order to limit the scattering of the acoustic wave. According to Beckers, “when the average size of the particles becomes larger than the wavelength of the propagating wave, an additional scattering of the acoustic window layer may happen. This may introduce artifacts in an ultrasound image” [0077]. Therefore, it would be obvious to include smaller particles within the first elastomer layer so as to decrease the chance of artifacts developing in the ultrasound image. Combining the prior art elements according to known techniques would yield the predictable result of obtaining images of the body with minimal scattering and/or artifacts.
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Li teaches “the conductive particles in the first elastomer layer” [0029].
In regard to the conductive particles in the first elastomer layer, Li discloses “The first particles 428 and/or the second particles 429 can be separately selected based on desired operating parameters (acoustic impedance, acoustic attenuation, electrical conductivity, density etc.) of the first layer 420. In some embodiments, for example, the first particles 428 may comprise micron-sized particles (e.g., greater than or equal to one micron) of a suitable first metal (e.g., tungsten, gold, platinum, alloys thereof, and/or a mixture thereof) and the second particles 429 may comprise nano-sized particles (e.g., 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ultrasound device of van den Ende so as to include the first elastomer layer with conductive particles as disclosed in Li in order to allow coupling to be made with the skin such that the transducer arrangement can transmit and receive ultrasonic signals. When an acoustically transmissive window includes conductive particles, the ultrasound signals can propagate through the elastomer layer more easily. This is due to the acoustic impedance of the tissue can be matched with the acoustic impedance of the first elastomer layer. Combining the prior art elements according to known techniques would yield the predictable result allowing for easier transmission of ultrasonic signals to the body.
The combination of van den Ende and Li does not teach “wherein the volume of […] particles in the first elastomer layer is at least 15% of the total volume of the first elastomer layer”.
Beckers teaches “wherein the volume of the […] particles in the first elastomer layer is at least 15% of the total volume of the first elastomer layer” [0058].
In regard to the volume of particles in the first elastomer layer being at least 15% of the total volume of the first elastomer layer, Beckers discloses “Polymeric materials having properties in accordance with the present invention showed to have a considerably lower attenuation (acoustic energy loss measured in dB per millimeter) for an acoustic wave having its frequency in range from 1 to 2 particles remains below 1 dB/mm at frequencies below 5 MHz and 2 dB/mm at frequencies below 10 MHz.” [0058]. In this case the polybutadiene layer constitutes the elastomer layer since it contains a diene polymer. Since the polybutadiene layer has 20% of its total weight (i.e. volume) embedded with ZrO2 particles (i.e. conductive particles), under broadest reasonable interpretation the volume of particles in the first elastomer layer can be at least 15% of the total volume of the first elastomer layer disclosed in Li.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of van den Ende and Li so as to include the volume of particles in the first elastomer layer being at least 15% of the total volume of the first elastomer layer disclosed in Beckers in order to limit the scattering (i.e. attenuation) of the acoustic wave. When an ultrasound signal is attenuated, less acoustic energy is delivered to the body of interest. By having an elastomer layer with a volume of conductive particles of at least 15%, the ultrasound signal from the transducer arrangement can propagate through the elastomer layer more readily and also limits the amount of attenuation of the signal. Therefore, it would be obvious to include a volume of particles being at least 15 % of the total volume of the first elastomer layer of Li so as to decrease the chance of artifacts developing in the ultrasound image as a result of attenuation. Combining the prior art elements according to known techniques would yield the predictable result of obtaining images of the body with minimal scattering and/or artifacts.
In regard to claim 16, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of van den Ende does not teach “wherein the acoustic impedance of the first elastomer layer is in the range of 1.3-1.9 MRayls”.
Beckers teaches “wherein the acoustic impedance of the first elastomer layer is in the range of 1.3-1.9 MRayls” [0031, 0011].
3 and an acoustic impedance equal or above 1.4 MRayl” [0031]. Furthermore, Beckers discloses that “The introduction of the particles embedded into this polymeric material provides a possibility of increasing a total impedance of the acoustic layer bringing it closer to an ultrasonicated tissue impedance value of about 1.6 MRayl” [0011]. In this case, the first layer constitutes a first elastomer layer since it includes a polymeric material containing a thermoset elastomer. Additionally, since the acoustic impedance of the first layer can be equal to or above MRayl and the introduction of particles to the layer can increase the impedance value to about 1.6 MRayl, under broadest reasonable interpretation, the acoustic impedance of the first elastomer layer can be within the range of 1.3-1.9 MRayls.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of van den Ende and Li so as to include the first elastomer layer having an acoustic impedance within the range of 1.3-1.9 MRayls as disclosed in Beckers in order to allow coupling to be made with the skin such that the transducer arrangement can transmit and receive ultrasonic signals. When an acoustically transmissive window has the same acoustic impedance and that of the tissue, ultrasound signals can propagate into tissue more easily. By having the acoustic impedance of the first elastomer layer be within the range specified in the claim, there is less chance that the ultrasound signal will be deflected away from the tissue. Combining the prior art elements according to known techniques would yield the predictable results of allowing for easier transmission of ultrasonic signals to the body.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over van den Ende et al. US 20170347957 A1 “van den Ende” and Li et al. US 20140265728 A1 “Li” as applied to claims 1-2, 6, 8, 10-11 and 15 above and further in view of Ravagnan et al. US 20130017367 A1 “Ravagnan”.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the secondary reference of Li in further view of Ravagnan. Likewise, Li teaches “wherein the elastomer is selected from the group consisting of a polyolefin, a diene polymer or a polysiloxane, a co-polymer or block-copolymer comprising a polyolefin, a diene polymer or a polysiloxane” [0018].
In regard to the elastomer being selected from the group consisting of a polyolefin, a diene polymer or a polysiloxane, a co-polymer or block-copolymer comprising a polyolefin, a diene polymer or a polysiloxane, Li discloses “In other embodiments, however, the first layer 220 can be made from, for example, any material suitable for matching layers known in the art, such as for example, an elastomer, a gel, a polymerized material, etc.” [0018]. Since the first layer (i.e. the elastomer) can be made from any suitable material for matching layers, under broadest reasonable interpretation, the elastomer can be selected from the group consisting of polyolefin a diene polymer or a polysiloxane, a co-polymer or block-copolymer comprising a polyolefin, a diene polymer or a polysiloxane.
Li does not explicitly teach “polyolefin, a diene polymer or a polysiloxane, a co-polymer or block-copolymer comprising a polyolefin, a diene polymer or a polysiloxane”.
Ravagnan teaches “polyolefin, a diene polymer or a polysiloxane, a co-polymer or block-copolymer comprising a polyolefin, a diene polymer or a polysiloxane” [0055].
In regard to the elastomer being one of the materials listed within the claim, Ravagnan discloses “All known elastomeric materials (both natural and synthetic) can be used for making the manufactured articles of the present invention; purely as examples, we may mention polysiloxanes (more commonly known as silicones), polyurethane elastomers, elastomeric fluoropolymers, elastomers based on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of van den Ende and Li so as to include the group of elastomers consisting of polyolefin, a diene polymer or a polysiloxane, a co-polymer or block-copolymer comprising a polyolefin, a diene polymer or a polysiloxane as disclosed in Ravagnan in order to allow the first elastomer layer to be resistant to temperature, to chemical attack and to oxidation [Ravagnan: 0055]. Furthermore, polydimethylsiloxane is a type of polysiloxane that it is impermeable to water, and is an excellent electrical insulator [Ravagnan: 0055]. Combining the prior art elements according to known techniques would yield the predictable result of protecting the transducer arrangement and to the body the ultrasound device is being used upon (i.e. protecting the body from electric shock).
In regard to claim 17, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the secondary reference of Li in further view of Ravagnan. Likewise, Li teaches “wherein the elastomer is a blend of materials, wherein the materials are selected from the group consisting of a polyolefin, a diene polymer or a polysiloxane, a co-polymer or block-copolymer comprising a polyolefin, a diene polymer or a polysiloxane” [0018].
In regard to the elastomer being selected from the group consisting of a polyolefin, a diene polymer or a polysiloxane, a co-polymer or block-copolymer comprising a polyolefin, a diene polymer or 
Li does not explicitly teach “polyolefin, a diene polymer or a polysiloxane, a co-polymer or block-copolymer comprising a polyolefin, a diene polymer or a polysiloxane”.
Ravagnan teaches “polyolefin, a diene polymer or a polysiloxane, a co-polymer or block-copolymer comprising a polyolefin, a diene polymer or a polysiloxane” [0055].
In regard to the elastomer being one of the materials listed within the claim, Ravagnan discloses “All known elastomeric materials (both natural and synthetic) can be used for making the manufactured articles of the present invention; purely as examples, we may mention polysiloxanes (more commonly known as silicones), polyurethane elastomers, elastomeric fluoropolymers, elastomers based on polyolefins, polybutadiene (BR), styrene-butadiene rubbers (SBR), ethylene-propylene rubbers (EPR), ethylene-propylene-diene rubbers (EPDM), nitrile rubbers (NBR), acrylic rubbers (ACM) and those based on isobutylene and isoprene (IIR)” [0055]. In this case, the elastomeric material represents the first elastomer layer of Li. Since the elastomeric material can be selected to be a polysiloxane, an elastomer based on polyolefins or an ethylene-proptlene-diene rubber (i.e. a diene polymer), under broadest reasonable interpretation, the first elastomer layer of Li can be selected from a group consisting of polyolefin, a diene polymer or a polysiloxane a co-polymer or block-copolymer comprising a polyolefin, a diene polymer or a polysiloxane.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over van den Ende et al. US 20170347957 A1 “van den Ende” and Li et al. US 20140265728 A1 “Li” as applied to claims 1-2, 6, 8, 10-11 and 15 above and further in view of Yamada et al. US 20160089111 A1 “Yamada”.
In regard to claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, van den Ende teaches “the first electrode arrangement […] arranged to measure pressure-sensitive conductivity” [0083, 0106, 0086, 0089, FIG. 4].
In regard to a first electrode arrangement, van den Ende discloses “The device comprises an electroactive polymer layer 10 sandwiched between electrodes 11, 13 on opposite sides of the electroactive polymer layer 10” [0083]. As shown in FIG. 2a, the electrodes 11 and 13 are located on opposite sides of the electroactive polymer layer, thus the electrodes 11 and 13 constitute a first electrode arrangement. 
In regard to the first electrode arrangement being arranged to measure pressure-sensitive conductivity, “The feedback sensor 7 is arranged to measure the pressure of contact between the sensor element 12 and the user’s body 2 in use” [0106]. In this case, since the feedback sensor 7 is capable of measuring the pressure of contact between the sensor element 12 and the user’s body, under broadest 
van den Ende does not teach to measure “[…] of individual portions of the first elastomer layer”.
Li teaches “individual portions of the first elastomer layer” [0028].
In regard to individual portions of the first elastomer layer, Li discloses “The first layer 420 can be a matching layer configured for use with ultrasound having a matrix material 427 doped or filled with a first set of particles 428 (hereinafter “first particles”) and a second set of particles 429 (hereinafter “second particles”). For example, in some embodiments, the matrix material 427 can be made of a compliant material (e.g. PDMS-type silicone, an elastomer, a fluid, and/or any suitable low-stiffness material having a relatively low Young’s Modulus (e.g., less than 100 MPa)), and the transducer 201 can be configured as a CMUT transducer as described with reference to FIG. 1” [0028]. In this case, the matrix material 427 inherently includes individual portions which can be measured. Since the first layer 420 includes a matrix material 427 that can be made of a compliant material such as an elastomer, under broadest reasonable interpretation the first layer 420 constitutes a first elastomer layer that includes individual portions (i.e. within the matrix material).

The combination of van den Ende and Li does not teach that the first electrode arrangement comprises “an electrode matrix”.
Yamada teaches “an electrode matrix” [0056].
In regard to an electrode matrix, Yamada discloses “Energization of the elements 23 is switched on a row-by-row basis. […] The functions of the top electrodes and the bottom electrodes may be reversed. That is to say, it is also possible that while the bottom electrodes are connected in common to the elements 23 of the entire matrix, the top electrodes are connected in common to the elements 23 in each row of the arrangement” [0056]. In this case, since the bottom electrodes and the top electrodes are connected to the elements 23 and the elements 23 are arranged in rows (i.e. a matrix), under broadest reasonable interpretation, the bottom and top electrodes are arranged in a matrix (i.e. an electrode matrix). Furthermore, since the energization of the elements can be switched on a row by row basis, this would mean that the row that is activated would activate its corresponding electrode within the matrix. Therefore, under broadest reasonable interpretation, the electrode matrix can be activated to measure the pressure-sensitive conductivity (i.e. associated with the signals from the feedback sensor 7 of van den Ende) of individual portions of the first elastomer layer disclosed in Li.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of van den Ende and Li so as to include the electrode .
Claim 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over van den Ende et al. US 20170347957 A1 “van den Ende” and Li et al. US 20140265728 A1 “Li” as applied to claims 1-2, 6, 8, 10-11 and 15 above and further in view of Rasmussen et al. US 20170333223 A1 “Rasmussen”
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, van den Ende teaches “the controller circuit is arranged to control the first electroactive material actuator […] to implement a pressure profile” [0061, 0062].
In regard to the controller circuit, van den Ende discloses “a controller 9 configured to process measurements of the feedback sensor 7 and to adjust the position of the actuator 5 based on information from the feedback sensor 7” [0061]. As established previously, the feedback sensor 7 is capable of measuring pressure-sensitive conductivity that arises as a result of pressure being exerted between the sensor elements 12 and the user’s body. Since the controller 9 can utilize the measurement of the feedback sensor 7 to adjust the actuator 5, under broadest reasonable interpretation, the controller 9 constitutes a controller circuit which is capable of controlling the first electroactive material actuator (i.e. actuator 5) depending on the measured pressure-sensitive conductivity from the feedback sensor 7. Furthermore, van den Ende discloses “the feedback sensor may be a pressure sensor, arranged to measure the contact pressure between the physiological parameter sensor 3 and the user's body, since a change in the contact pressure indicates that the relative position of the physiological parameter 
The combination of van den Ende and Li does not teach “further comprising a second electroactive material actuator, […] to control […] the second electroactive material actuators to implement a pressure profile”.
Rasmussen teaches “further comprising a second electroactive material actuator, […] to control […] the second electroactive material actuators to implement a pressure profile” [0023].
In regard to a second electroactive material actuator, Rasmussen discloses “In any one of the embodiments described herein, the shape-morphing system further includes a second actuator comprising a second electroactive ionic polymer, said second actuator electrically connected to the second electrode […]” [0023]. Since the shape-morphing system includes a second actuator that comprises a second electroactive ionic polymer, under broadest reasonable interpretation, the second actuator constitutes a second electroactive material actuator. 
In regard to controlling the second electroactive material actuator, Rasmussen discloses “In some embodiments, because these EAPs have different electrical impedance values when compressed (mechanical stress) or uncompressed (relaxed with no mechanical stress), this can be used to provide data back to a controller or control unit, to mediate and control the amount of expansion or contraction as needed, using low voltage electric input from the battery pack” [0102]. Since the controller can control the expansion or contraction of the EAP (i.e. electroactive polymers), and the second actuator is made of an electroactive ionic polymer, under broadest reasonable interpretation, the controller can control the second electroactive material actuator. 

In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of van den Ende in further view of Rasmussen. Likewise, van den Ende teaches “wherein the first electroactive material actuator […] comprises an electroactive polymer actuator” [0098].
In regard to the first electroactive material actuator comprises an electroactive polymer actuator, van den Ende discloses “The apparatus includes an actuator 5 which is of electroactive polymer material and is arranged with respect to the physiological parameter sensor 3 in such a way that adjustment of the position of the actuator results in a change in the distance between the sensor element 12 and the user’s body, in use. The actuator 5 is arranged to exert a force on the sensor element 12 of the physiological parameter sensor 3, in response to a signal from the controller 9” [0098]. As stated previously, the sensor element 12 can comprise a transducer (i.e. a transducer elements). Since the actuator 5 is made of an electroactive polymer material, under broadest reasonable interpretation, the actuator 5 constitutes a first electroactive material actuator that comprises an electroactive polymer actuator.
van den Ende does not teach “the second electroactive material actuator”.
Rasmussen teaches “the second electroactive material actuator” [0023].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of van den Ende and Li so as to include the second electroactive material actuator as disclosed in Rasmussen in order to allow the second elastomer layer to be controlled such that it can measure the temperature-sensitive conductivity. Combining the prior art elements according to known techniques would result in the predictable result of adjusting the ultrasound device such that the temperature-sensitive conductivity can be determined by the second elastomer layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sun et al. US 20160025669 A1 “Sun”;
Barnes et al. US 20040236223 A1 “Barnes”.
Sun is pertinent to the applicant’s disclosure because it involves “conducting particles inside an elastomeric matrix” [0005].
Barnes is pertinent to the applicant’s disclosure because it includes an acoustically transmissive window (i.e. acoustic window 20) [0021].



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793